Name: Council Regulation (EC) No 1886/94 of 27 July 1994 amending Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: agricultural policy;  animal product;  distributive trades;  trade policy
 Date Published: nan

 No L 197/30 Official Journal of the European Communities 30 . 7. 94 COUNCIL REGULATION (EC) No 1886/94 of 27 July 1994 amending Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Article 7 (2 ) and (3 ) of Regulation (EEC ) No 3013/89 (4 ) stipulates certain conditions to be fulfilled prior to the opening of private storage within the framework of a tendering procedure; whereas experience has shown that the price condition established in Article 7 (2 ) is inappropriate; whereas it is therefore necessary to reduce the price ratio at which the condition for the opening of a private storage tendering procedure is fulfilled; whereas the activation of private storage measures provided for in Article 7 ( 3 ) should be deleted, HAS ADOPTED THIS REGULATION: Article 1 Article 7 of Regulation (EEC ) No 3013/89 is hereby amended as follows : 1 . in paragraph 2, ' 85 % ' is replaced by '70 % '; 2 . paragraph 3 is deleted . ¢ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994 . For the Council The President Th. WAIGEL ( 1 ) OJ No C 83 , 19 . 3 . 1994, p. 39. (2 ) OJ No C 128 , 9 . 5 . 1994. ( 3 ) OJ No C 148 , 30. 5 . 1994, p. 49 . (4 ) OJ No L 289, 7. 10 . 1989, p . 1 . Regulation as last amended by Regulation (EEC) No 363/93 (OJ No L 42, 19. 2 . 1993, p . 1 ).